DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second actuator in claims 4-5 and 12-17, the third actuator in claims 13-14 and 16-17, and the fourth actuator in claims 14 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3, 7-8, 11-12 objected to because of the following informalities:  
“the current characteristic size of the particles” (clm. 2, lines 3-4, 5) and “the current characteristic particle size” (clm. 2, lines 7 and 9; clm. 3, line 5 and 8) should be written consistently
“then providing” (clm. 7, line 9) should be “then provide”
“role gap” (clm. 8, line 3) should be “roll gap”
“then providing” (clm. 11, line 9) should be “then provide”
“the a plurality of motors” (clm. 12, line 7) should be “a plurality of motors”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the desired size range (line 7-8) is the same as the desired particle size range recited in claim 1, line 32. 
Regarding claim 3, it is unclear if the roll position actuation referenced in line 2 is the same or different roll position actuation referenced in claim 1, line 25.
Regarding claim 4, is the target particle range of sizes (line 20-21) related to the desired particle size range in claim 1, line 32 or are they different ranges and how does it relate to the target particle size (line 19)?
Regarding claim 5, is the target particle range of sizes (line 21) related to the desired particle size range in claim 1, line 32 or are they different ranges and how does it relate to the target particle size (line 19)?
Regarding claim 6, the line “wherein the at least one sensor of the sensor assembly comprises a roll wear sensor” (line 1-2) makes it unclear if the sensor is being redefined as a roll wear sensor or being added to the at least one sensor. If the roll wear sensor is additional to the particle size detector sensor defined in claim 1, it is suggested to write “additionally comprises a roll wear sensor” or “further comprises a roll wear sensor” for clarity. Further, it is unclear if “the current characteristic particle size” (line 9) is related to the characteristic size of the particles from claim 1, line 20. Additionally, it is unclear 
Regarding claim 7, lines 3-5 “if the current characteristic particle size is in the desired size range, determine whether wear on the at least one grinding roll sensed by the roll wear sensor exceeds a wear threshold” is already written in claim 6, lines 9-11. Is this determination done twice? In line 5, is a wear threshold the same wear threshold referred to in claim 6, line 11? Further, is the no-load speed referred to in line 9 the same no-load speed referred to in line 7? Additionally, it is unclear if the desired size range (line 3-4) is the same as the desired particle size range recited in claim 1, line 32.
Regarding claim 8, the line “wherein the at least one sensor of the sensor assembly comprises a roll wear sensor” (line 5-6) makes it unclear if the sensor is being redefined as a roll wear sensor or being added to the at least one sensor. If the roll wear sensor is additional to the particle size detector sensor defined in claim 1, it is suggested to write “additionally comprises a roll wear sensor” or “further comprises a roll wear sensor” for clarity. Further, it is unclear how “the current characteristic size of the particles” (lines 9-10) is related to the characteristic size of the particles from claim 1, line 20.
Regarding claim 9, it is unclear if “the desired range of standard deviation threshold values” (lines 11-12) are related to the desired range of standard deviation values referred to in lines 3 and 14. Dependent claim 10 is also rejected for this reason. 
Regarding claim 11, the line “wherein the at least one sensor of the sensor assembly comprises a roll wear sensor” (line 1-2) makes it unclear if the sensor is being redefined as a roll wear sensor or being added to the at least one sensor. If the roll wear sensor is additional to the particle size detector sensor defined in claim 1, it is suggested to write “additionally comprises a roll wear sensor” or “further comprises a roll wear sensor” for clarity.
Regarding claim 13, “a third level of power draw of the second motor from the third roll motor power sensor” (line 32-34) is unclear because the third roll motor power sensor is connected to the third motor not the second motor. For compact prosecution, Examiner will interpret this as the third motor in view of the specification (Fig. 2).  
Regarding claim 14, “a third level of power draw of the second motor from the third roll motor power sensor” (line 37-39) and “a fourth level of power draw of the second motor from the fourth roll motor power sensor” (line 39-40) is unclear because the third and fourth roll motor power sensor are connected to the third and fourth motor (lines 28-34), respectively, not the second motor. For compact prosecution, Examiner will interpret this as the third motor in view of the specification (Fig. 2).  Further, it is unclear if the fourth roll position actuator (line 58) is associated with the plurality of roll position actuators (line 15-16). Is the fourth roll position actuator part of the at least one actuator from claim 1 or is it separate?
Regarding claim 16, “a third level of power draw of the second motor from the third roll motor power sensor” (line 32-34) is unclear because the third roll motor power sensor is connected to the third motor not the second motor. For compact prosecution, Examiner will interpret this as the third motor in view of the specification (Fig. 2).  
Regarding claim 17, “a third level of power draw of the second motor from the third roll motor power sensor” (line 37-39) and “a fourth level of power draw of the second motor from the fourth roll motor power sensor” (line 39-40) is unclear because the third and fourth roll motor power sensor are connected to the third and fourth motor (lines 28-34), respectively, not the second motor. For compact prosecution, Examiner will interpret this as the third motor in view of the specification (Fig. 2).  Further, it is unclear if the fourth roll position actuator (line 58) is associated with the plurality of roll position actuators (line 15-16). Is the fourth roll position actuator part of the at least one actuator from claim 1 or is it separate?
The following are rejected for insufficient antecedent basis for the given limitation: 
"the current characteristic size" (clm. 2, line 3-4)
 “the desired size range” (clm. 2, lines 7-8)
“the target particle ranges of sizes” (clm. 5, lines 20-21)
"the current characteristic particle size" (clm. 6, line 9)
“the desired size range” (clm. 6, lines 9-10)
“the desired range of standard deviation threshold values” (clm. 9, lines 11-12)
“the fourth roll position actuator” (clm. 14, line 58)
“the fourth roll position actuator” (clm. 17, line 58)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ellermeijer (US 20160193609) in view of Kim (KR 20140112978 A) and Williams (US 6685118).
Regarding claim 1, Ellermeijer discloses an apparatus for reducing sizes of particles entering an input of the apparatus and passing the particles of reduced sizes to an output of the apparatus, the apparatus comprising: a frame (See annotated Fig. 4); at least one pair of grinding rolls (6 and 5 in Fig. 4) the rolls being separated by a roll gap (paragraph 0025),  through which the particles pass; a roll support mounting each of the rolls on the frame, at least one of the roll supports (See annotated Fig. 4) to move the associated roll of the roll pair of rolls with respect to another roll of the pair of rolls to adjust a size of the roll gap (paragraph 0025); a motor (11 in Fig. 3) configured to rotate at least one of the rolls (paragraph 0003, lines 4-5) of the at least one pair of grinding rolls (5 and 6 in Fig. 4), the motor being mounted on the frame (See 11 mounted on the frame in annotated Fig .4); a control assembly configured to control operation of the apparatus (paragraph 0025, lines 7-10; paragraph 0028-0029), the control 

    PNG
    media_image1.png
    545
    568
    media_image1.png
    Greyscale

In a similar apparatus for reducing sizes of particles, Kim teaches a mill with each grinding roll (120 in Fig. 3A) having a plurality of grinding teeth (See perforations in 120 in Fig. 3A).
Given that Ellermeijer’s apparatus grinds material and it is well known in the art that teeth on rollers aid in breaking up material, it would have been obvious to one of ordinary skill in the art before the effective filing date to add grinding teeth to rollers as taught by Kim to Ellermeijer’s grinding rollers. One would be motivated to add teeth to the grinding rollers for the rollers to break up particles more finely. 
Further, while Ellermeijer discloses that the grinding rollers are moved to adjust the gap between them (paragraph 0025), Ellermeijer does not explicitly disclose the grinding rollers are moveable with respect to the frame. 
In a similar grinding apparatus, Williams teaches grinding rollers (30, 33 in Fig. 7 and 8) with at least one roller support (33a in Figs. 7and 8) and that are moveable (See movement of roller 33a by comparing position of roller 33a in Figs. 7 and 8) with respect to the frame (12 in Fig. 7 and 8).

Regarding claim 2, the combination of Ellermeijer, Kim, and Williams teach the apparatus of claim 1 as explained above. 
Ellermeijer further discloses the processor (paragraph 0024, lines 3-6) is configured to: receive data from the particle size detector regarding the current characteristic size of the particles (paragraph 0024); compare the current characteristic size of the particles to the desired particle size range (paragraph 0029); determine if the current characteristic particle size is in the desired size range (paragraph 0029), and if the current characteristic particle size is not in the desired size range, cause the roll position actuator to adjust the gap between the rolls of the apparatus (paragraph 0030).
Regarding claim 3, the combination of Ellermeijer, Kim, and Williams teach the apparatus of claim 2 as explained above. 
Ellermeijer furthers discloses the apparatus wherein the at least one actuator comprises a roll position actuator (paragraph 0025, lines 1-6) configured to act on the movable roll support to adjust a size of the roll gap between the rolls (paragraph 0025, lines 1-6).
While Ellermeijer discloses a processor (paragraph 0024, lines 3-6) that processes sensor data about the characteristic particle size and adjusts a gap between the rollers based on the sensed characteristic particle size, Ellermeijer does not explicitly disclose a processor configured to widen the roll gap between the pair of rolls if the current characteristic particle size is smaller than the desired size range and to narrow the roll gap between the pair of rolls if the current characteristic particle size is greater than the desired size range so that the characteristic particle size matches the desired particle size.
However, Given that Ellermeijer teaches a processor that is configured to adjust the gap based on sensor measurement of the particle size (paragraph 0024), one of ordinary skill in the art before the .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ellermeijer, Kim, and Williams as applied to claim 1 above, and further in view of Busenhart (US 20160107162 A1).
Regarding claim 6, the combination of Ellermeijer, Kim, and Williams teach the apparatus of claim 1 as explained above. 
While Ellermeijer does not explicitly disclose a feed roll control configured to control a speed of a feed roll, Ellermeijer suggests an apparatus wherein the actuator assembly (paragraph 0025, lines 1-6) includes a feed roll control (paragraph 0030, lines 1-3) configured to control a speed of a feed roll (2 in Fig. 4) of the apparatus to thereby control an input feed rate at which particles are fed to the pair of grinding rolls (controlling the speed of the feed roll 2 in Fig. 4 would necessarily control the input feed rate at which particles are fed to the pair of grinding rolls 5 and 6 in Fig. 4). 
Given that Ellermeijer suggests that the roll gap and the roll speed can be controlled in the same embodiment (“at least one of” in paragraph 0030, line 2 allows for both roll gap control and speed control), it would have been obvious to one of ordinary skill in the art before the effective filing date to add speed control of the feed roller as taught by Ellermeijer to Ellermeijer’s apparatus to be able to control the individual speeds of the rollers. 
The combination of Ellermeijer, Kim, and Williams fails to teach the apparatus wherein the at least one sensor of the sensor assembly comprises a roll wear sensor configured to sense a degree of wear 
In another roller apparatus, Busenhart teaches a pair of grinding rollers (abstract, lines 1-2) with a roll wear sensor (paragraph 0020, lines 1-1-7) wherein a processor is configured to determine whether wear on the at least one grinding roll sensed by the wear sensor exceeds a wear threshold (paragraph 0107, lines 2-4), and if the wear on the at least one grinding roll exceeds the wear threshold (paragraph 0107, lines 1-4), stop the apparatus (paragraph 0108, lines 1-4). 
Note that although Busenhart only teaches two rollers, the stopping of the apparatus is applied to all of Ellermeijer’s rollers, including the feed roll. Further, stopping all of the rollers is considered reducing the speed of the feed roller, and therefore, the limitation is satisfied.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a wear sensor as taught by Busenhart to Ellermeijer’s grinding rolls to combine prior art elements according to known methods to yield predicable results. One of ordinary skill in the art would have been motivated to add a wear sensor as taught by Busenhart to Ellermeijer’s grinding rolls to be able to determine when the rolls are worn down and need to be replaced. 
Claims 1, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brambati et al. (WO 2009/043590) in view of Williams (US 6685118) and Ellermeijer (US 20160193609)
Regarding claim 1, Brambati discloses an apparatus for reducing sizes of particles entering an input of the apparatus and passing the particles of reduced sizes to an output of the apparatus, the apparatus comprising: a frame (See annotated Fig. 1); at least one pair of grinding rolls (3d, 3h in Fig. 1) with each grinding roll having a plurality of grinding teeth thereon (pg. 1, last paragraph, lines 1-2) the rolls being separated by a roll gap (see “distance between the rollers” pg. 9, last paragraph, line 2),  through which the particles pass; a motor (3b in Fig. 1) configured to rotate at least one of the rolls (3d, 

    PNG
    media_image2.png
    786
    627
    media_image2.png
    Greyscale

While Brambati discloses a roller frame (See annotated Fig. 1) with rollers mounted on the frame (See 3d and 3h on the frame in Fig. 1) and the gap between the rollers being adjustable by moving the rollers (pg. 9, last paragraph, lines 1-3), Brambati does not explicitly disclose a roll support mounting each of the rolls on the frame, at least one of the roll supports being movable with respect to the frame to move the associated roll of the roll pair of rolls with respect to another roll of the pair of rolls to adjust a size of the roll gap.
In another roller apparatus, Williams teaches a roll support (33a, 30a in Fig. 8) mounting each of the rolls (33, 30 in Fig. 8) on the frame (12 in Fig. 8), at least one of the roll supports being movable with respect to the frame (See 33a move position by comparing Figs. 7 and 8) to move the associated roll (33 in Figs. 7 and 8) of the roll pair of rolls with respect to another roll of the pair of rolls to adjust a size of the roll gap (See G1 and G2 in Figs. 7 and 8, respectively).

Further, while Brambati discloses that process parameters are adjusted by detecting particle size (clm. 15) and that the gap between pairs of rollers are adjusted (pg. 9, last paragraph), Brambati does not explicitly disclose a processor in communication with the sensor interface to receive the data signals from the at least one sensor and communicate with the actuator interface to send the command signals to the at least one actuator; and a memory device configured to store data including data relating to a desired particle size range for particles output by the apparatus.
In a similar grinding apparatus, Ellermeijer teaches a processor (paragraph 0025, lines 7-9) in communication with a sensor interface (interface that passes information from sensor to processor) to receive the data signals from the at least one sensor (paragraph 0024) and communicate with the actuator interface (interface that passes information from processor to actuator) to send the command signals to the at least one actuator (paragraph 0025); and a memory device configured to store data including data relating to a desired particle size range for particles output by the apparatus (paragraph 0029, lines 1-3).
Given that Brambati discloses that process parameters are adjusted based on the reading from the particle size detector (clm. 15) and that the gap between rollers are adjusted (pg. 9, last paragraph), it would have been obvious to one of ordinary skill in the art before the effective filing date to add a processor that receives data from the particle size detector and uses that data to send signals to the actuators to adjust the roller gap and a memory device to store the desired particle size as taught by Ellermeijer. One would be motivated to add the processor and memory device so that the desired particle size is ensured throughout the process as taught by Ellermeijer (paragraph 0030). 
Regarding claim 12, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding 
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose a control assembly comprising a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; and a second roll motor power sensor configured to sense a level of power drawn by the second motor to rotate at least one of the grinding rolls of the second pair of grinding rolls; wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor and a second level of power draw of the second motor from the second roll motor power sensor; determine which of the first level of power draw or the second level of power draw is lower in magnitude; if the first level of power draw is lower than the second level of power draw, then operate the first roll position actuator to narrow the first roll gap between the first pair of rolls; and if the second level of power draw is lower than the first level of power draw, then operate the second roll position actuator to narrow the second roll gap between the second pair of rolls.
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (26 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power 
Note that paragraphs 0087-0088 and 0092 specify that the roller pair upstream of the most loaded roller pair narrows its roller gap (paragraph 0087, lines 3-5; paragraph 0088, lines 4-6) by increasing the speed of the roller pair upstream of the most loaded pair (paragraph 0088, lines 4-6; paragraph 0092). Therefore, if the second roller pair is the most loaded pair, meaning the first level of power draw is lower than the second, then the gap of the first roller pair will be narrowed. Further, if a third roller pair (See annotated Fig. 2) is the most loaded pair then the gap of the second roller pair will be narrowed, which will occur regardless of whether the second level of power draw is lower than the first level of power draw. Consequently, that the processor will narrow the second roll gap if the second level of power draw is lower than the first level of power draw provided a third roller pair is the most loaded pair. 

    PNG
    media_image3.png
    469
    561
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, and Ellermeijer’s roller apparatus by applying a known technique to a known device to yield a predictable improvement namely, adding motor power sensors and configuring the processor to narrow the roller gap of the less loaded roller pair as taught by Abi-Karam. One of ordinary skill in the art would have been motivated to do so to prevent overloading on the rollers as taught by Abi-Karam (paragraph 0086, lines 1-3).
Regarding claim 13, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding rolls including a first pair of grinding rolls (3d, 3h in Fig. 1), a second pair of grinding rolls (4d, 4h in Fig. 1), and a third pair of grinding rolls (5d,5h in Fig. 1) the first pair of grinding rolls defining a first roll gap (see “distance between the centres” pg. 9, last paragraph, line 4), the second pair of grinding rolls defining a second roll gap (see “distance between the centres” pg. 9, last paragraph, line 7-8), and the third pair of grinding rolls defining a third roll gap (see “distance between the centres” pg. 9, last paragraph, last line – 
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose a control assembly comprising a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; a second roll motor power sensor configured to sense a level of power drawn by the second motor to rotate at least one of the grinding rolls of the second pair of grinding rolls; and a third roll motor power sensor configured to sense a level of power drawn by the third motor to rotate at least one of the grinding rolls of the third pair of grinding rolls; wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor, a second level of power draw of the second motor from the second roll motor power sensor, and a third level of power draw of the second motor from the third roll motor power sensor; determine which of the first level of power draw or the second level of power draw or the third level of power draw is lower in magnitude; if the first level of power draw is lower than the second level of power draw and the third level of power draw, then operate the first roll position actuator to narrow the first roll gap between the first pair of rolls; if the second level of power draw is lower than the first level of power draw and the 
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (26 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the first motor (22 in Fig. 2) to rotate (paragraph 0004, lines 2-3) at least one of the rolls of the first pair of rolls (See annotated Fig. 2); and a second roll motor power sensor (36 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the second motor (32 in Fig. 2) to rotate at least one of the rolls of the second pair of rolls (See annotated Fig. 2); and a third roll motor power sensor (46 in Fig. 2) configured to sense a level of power drawn (paragraph 0097) by the third motor (42 in Fig. 2) to rotate at least one of the rolls of the third pair of rolls (See annotated Fig. 2); wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor (paragraph 0097), a second level of power draw of the second motor from the second roll motor power sensor (paragraph 0097), and a third level of power draw of the second motor from the third roll motor power sensor (paragraph 0097); determine which of the first level of power draw or the second level of power draw or the third level of power draw is lower in magnitude (paragraph 0098; any power draw that is not of the most loaded roller pair has a power draw that is lower in magnitude compared to the most loaded roller pair); if the first level of power draw is lower than the second level of power draw and the third level of power draw (see measuring of the currents of each motor in paragraph 0097), then operate the first roll position actuator (21 in Fig. 1; paragraph 0048, lines 4-6) to narrow the first roll gap between the first pair of rolls (paragraph 0087, if the second level of power draw is highest, the first roller pair gap will be decreased); if the second level of power draw is lower than the first level of power draw and the third level of power draw (see measuring of the currents of each motor in paragraph 0097), then operate the second roll position actuator (31 in Fig. 1; paragraph 0048, lines 4-6) to narrow the second roll gap 
Note that paragraphs 0087-0088 and 0092 specify that the roller pair upstream of the most loaded roller pair narrows its roller gap (paragraph 0087, lines 3-5; paragraph 0088, lines 4-6) by increasing the speed of the roller pair upstream of the most loaded pair (paragraph 0088, lines 4-6; paragraph 0092). Therefore, if the second roller pair is the most loaded pair, then the gap of the first roller pair will be narrowed regardless of the power level of the third roller pair. Consequently, the processor will narrow the first roll gap if the first level of power draw is lower than the second and third level of power draw provided the second roller pair is the most loaded pair. Further, if the third roller pair (See annotated Fig. 2) is the most loaded pair then the gap of the second roller pair will be narrowed, which will occur regardless of whether the second level of power draw is lower than the first level of power draw. Consequently, the processor will narrow the second roll gap if the second level of power draw is lower than the first level of power draw provided a third roller pair is the most loaded pair. Further, since Abi-Karam teaches a fourth roller pair (See annotated Fig. 2), then the same logic that applies to the second roller pair can apply to the third roller pair provided the fourth roller pair is the most loaded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, and Ellermeijer’s roller apparatus by applying a known technique to a known device to yield a predictable improvement namely, adding motor power sensors and configuring the processor to narrow the roller gap of the less loaded roller pair as taught by Abi-Karam. One of ordinary skill in the art would have been motivated to do so to prevent overloading on the rollers as taught by Abi-Karam (paragraph 0086, lines 1-3).
claim 15, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses, the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding rolls including a first pair of grinding rolls (3d, 3h in Fig. 1) and a second pair of grinding rolls (4d, 4m in Fig. 1), the first pair of grinding rolls defining a first roll gap (see “distance between the centres” pg. 9, last paragraph, line 4) and the second pair of grinding rolls defining a second roll gap (see “distance between the centres” pg. 9, last paragraph, line 7-8); wherein the motor comprises the a plurality of motors, the plurality of motors including a first motor (3b in Fig. 1) configured to rotate (pg. 8, lines 1-2) at least one grinding roll (3d in Fig. 1) of the first pair of rolls (3d, 3h in Fig. 1) and a second motor (4b in Fig. 1) configured to rotate (pg. 8, lines 6- 7) at least one grinding roll (4d in Fig. 1) of the second pair of rolls (4d, 4h in Fig. 1); wherein the at least one actuator comprises a plurality of roll position actuators, the plurality of roll position actuators including a first roll position actuator (3i, 3l in Fig. 1; pg. 9, paragraph 3, lines 3-4) configured to act on the first pair of grinding rolls (3d, 3h in Fig. 1; pg. 9, paragraph 3, lines 3-4) and a second roll position actuator (4i, 4l in Fig. 1; pg. 9, paragraph 3, lines 6-8) configured to act on the second pair of grinding rolls (4d,4h in Fig. 1; pg. 9, paragraph 3, lines 6-8);
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose the control assembly additionally comprises: a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; and a second roll motor power sensor configured to sense a level of power drawn by the second motor to rotate at least one of the grinding rolls of the second pair of grinding rolls; wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor and a second level of power draw of the second motor from the second roll motor power sensor; determine which of the first level of power draw or the second level of power draw is higher in magnitude; if the first level of power draw is higher than the second level of power draw, then operate the first roll position actuator to widen the first roll gap between the first pair of rolls; and if the second level of power draw is higher than the first level of power 
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (16 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the first motor (12 in Fig. 2) to rotate (paragraph 0004, lines 2-3) at least one of the rolls of the first pair of rolls (See annotated Fig. 2); and a second roll motor power sensor (26 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the second motor (22 in Fig. 2) to rotate at least one of the grinding rolls of the second pair of grinding rolls (See annotated Fig. 2); wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor and a second level of power draw of the second motor from the second roll motor power sensor (paragraph 0097); determine which of the first level of power draw or the second level of power draw is higher in magnitude (paragraph 0098, lines 1-3); if the first level of power draw is higher than the second level of power draw, then operate the first roll position actuator (21 in Fig. 1; paragraph 0048, lines 4-6) to widen (paragraph 0080; paragraph 0099, line 4) the first roll gap between the first pair of rolls (paragraph 0098, lines 1-3; paragraph 0099); and if the second level of power draw is higher than the first level of power draw, then operate the second roll position actuator (31 in Fig. 1; paragraph 0048, lines 4-6) to widen (paragraph 0080; paragraph 0099, line 4) the second roll gap between the second pair of rolls (paragraph 0098, lines 1-3; paragraph 0099).
Note that while paragraph 0080 specifies a certain roller pair get widened, this roller pair is simply an example (paragraph 0072) and the widening can occur in other on other stands provided it is not the final stand (paragraph 0075, lines 1-5; paragraph 0097-paragraph 0098, lines 1-3; paragraph 0099, lines 4-5).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, and Ellermeijer’s roller apparatus by adding motor power sensors and configuring the processor to compare the power levels of the motors and widen the gap 
Regarding claim 16, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding rolls including a first pair of grinding rolls (3d, 3h in Fig. 1), a second pair of grinding rolls (4d, 4h in Fig. 1), and a third pair of grinding rolls (5d,5h in Fig. 1) the first pair of grinding rolls defining a first roll gap (see “distance between the centres” pg. 9, last paragraph, line 4), the second pair of grinding rolls defining a second roll gap (see “distance between the centres” pg. 9, last paragraph, line 7-8), and the third pair of grinding rolls defining a third roll gap (see “distance between the centres” pg. 9, last paragraph, last line – pg. 10, line 1); wherein the motor comprises the a plurality of motors, the plurality of motors including a first motor (3b in Fig. 1) configured to rotate (pg. 8, lines 1-2) at least one grinding roll (3d in Fig. 1) of the first pair of rolls (3d, 3h in Fig. 1), a second motor (4b in Fig. 1) configured to rotate (pg. 8, lines 6- 7) at least one grinding roll (4d in Fig. 1) of the second pair of rolls (4d, 4h in Fig. 1), and a third motor (5b in Fig. 1) configured to rotate (pg. 8, lines 12-13)  at least one grinding roll (5d in Fig. 1) of the third pair of rolls (5d, 5h in Fig. 1); wherein the at least one actuator comprises a plurality of roll position actuators, the plurality of roll position actuators including a first roll position actuator (3i, 3l in Fig. 1; pg. 9, paragraph 3, lines 3-4) configured to act on the first pair of grinding rolls (3d, 3h in Fig. 1; pg. 9, paragraph 3, lines 3-4), a second roll position actuator (4i, 4l in Fig. 1; pg. 9, paragraph 3, lines 6-8) configured to act on the second pair of grinding rolls (4d,4h in Fig. 1; pg. 9, paragraph 3, lines 6-8), and a third roll position actuator (5i, 5l in Fig. 1; pg. 9, paragraph 3, lines 9- pg.10, lines 1-3) configured to act on the third pair of grinding rolls (5d,5h in Fig. 1; pg. 9, paragraph 3, lines 9- pg.10, lines 1-3).
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose a control assembly comprising a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the 
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (26 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0097; paragraph 0101, lines 8-9) by the first motor (22 in Fig. 2) to rotate (paragraph 0004, lines 2-3) at least one of the rolls of the first pair of rolls (See annotated Fig. 2); and a second roll motor power sensor (36 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0097; paragraph 0101, lines 8-9) by the second motor (32 in Fig. 2) to rotate at least one of the rolls of the second pair of rolls (See annotated Fig. 2); and a third roll motor power sensor (46 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0097; paragraph 0101, lines 8-9) by the third motor (46 in Fig. 2) to rotate at least one of the rolls of the third pair of rolls (See annotated Fig. 2); wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor (paragraph 0097), a second 
Note that while paragraph 0080 specifies a certain roller pair get widened, this roller pair is simply an example (paragraph 0072) and the widening can occur in other on other stands provided it is not the final stand (paragraph 0075, lines 1-5; paragraph 0097-paragraph 0098, lines 1-3; paragraph 0099, lines 4-5).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, and Ellermeijer’s roller apparatus by adding motor power sensors and configuring the processor to compare the power levels of the motors and widen the gap on the most loaded roller pair of as taught by Abi-Karam as a known technique to a known device to yield a predictable improvement. One of ordinary skill in the art would have been motivated to do so to prevent overloading on the rollers as taught by Abi-Karam (paragraph 0086, lines 1-3).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brambati, Williams, Ellermeijer as applied to claim 1 above, and further in view of Dobozy (US 6722593 B1)
Regarding claim 14, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding rolls including a first pair of grinding rolls (3d, 3h in Fig. 1), a second pair of grinding rolls (4d, 4h in Fig. 1), and a third pair of grinding rolls (5d,5h in Fig. 1) the first pair of grinding rolls defining a first roll gap (see “distance between the centres” pg. 9, last paragraph, line 4), the second pair of grinding rolls defining a second roll gap (see “distance between the centres” pg. 9, last paragraph, line 7-8), and the third pair of grinding rolls defining a third roll gap (see “distance between the centres” pg. 9, last paragraph, last line – pg. 10, line 1); wherein the motor comprises the a plurality of motors, the plurality of motors including a first motor (3b in Fig. 1) configured to rotate (pg. 8, lines 1-2) at least one grinding roll (3d in Fig. 1) of the first pair of rolls (3d, 3h in Fig. 1), a second motor (4b in Fig. 1) configured to rotate (pg. 8, lines 6- 7) at least one grinding roll (4d in Fig. 1) of the second pair of rolls (4d, 4h in Fig. 1), and a third motor (5b in Fig. 1) configured to rotate (pg. 8, lines 12-13)  at least one grinding roll (5d in Fig. 1) of the third pair of rolls (5d, 5h in Fig. 1); wherein the at least one actuator comprises a plurality of roll position actuators, the plurality of roll position actuators including a first roll position actuator (3i, 3l in Fig. 1; pg. 9, paragraph 3, lines 3-4) configured to act on the first pair of grinding rolls (3d, 3h in Fig. 1; pg. 9, paragraph 3, lines 3-4), a second roll position actuator (4i, 4l in Fig. 1; pg. 9, paragraph 3, lines 6-8) configured to act on the second pair of grinding rolls (4d,4h in Fig. 1; pg. 9, paragraph 3, lines 6-8), and a third roll position actuator (5i, 5l in Fig. 1; pg. 9, paragraph 3, lines 9- pg.10, lines 1-3) configured to act on the third pair of grinding rolls (5d,5h in Fig. 1; pg. 9, paragraph 3, lines 9- pg.10, lines 1-3).
While Brambati discloses a plurality of grinding roll pairs (3d, 3h, 4d, 4h, 5d, 5h in Fig. 2), Brambati fails to disclose a fourth pair of grinding rolls, the fourth pair of grinding rolls defining a fourth roll gap; a fourth motor configured to rotate at least one grinding roll of the fourth pair of rolls. 

Given that some number of roller pairs must be used and Brambati discloses a plurality of roller pairs, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a fourth roller pair with a fourth motor as taught by Dobozy to Brambati’s grinding apparatus since the number of roller pairs would be chosen based on the grinding needs of the apparatus. One would be motivated to add a fourth roller pair and motor to Brambati’s grinding apparatus by the need of more finely ground particles. 
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose a control assembly comprising a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; a second roll motor power sensor configured to sense a level of power drawn by the second motor to rotate at least one of the grinding rolls of the second pair of grinding rolls; and a third roll motor power sensor configured to sense a level of power drawn by the third motor to rotate at least one of the grinding rolls of the third pair of grinding rolls; a fourth roll motor power sensor configured to sense a level of power drawn by the fourth motor to rotate at least one of the grinding rolls of the fourth pair of grinding rolls; wherein the processor is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor, a second level of power draw of the second motor from the second roll motor power sensor, and a third level of power draw of the second motor from the third roll motor power sensor; and a fourth level of power draw of the second motor from the fourth roll motor power sensor; determine which of the first level of power draw or the second level of power draw or the third level of power draw or the fourth level of power draw is lower in magnitude; if the first level of power draw is lower than the second level of power draw and the third level of power draw and the fourth level of power draw, then operate the first roll position actuator to narrow the first roll gap between the first pair of rolls; if the second level of power draw is lower than the 
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (26 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the first motor (22 in Fig. 2) to rotate (paragraph 0004, lines 2-3) at least one of the rolls of the first pair of rolls (See annotated Fig. 2); and a second roll motor power sensor (36 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the second motor (32 in Fig. 2) to rotate at least one of the rolls of the second pair of rolls (See annotated Fig. 2); a third roll motor power sensor (46 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0097; paragraph 0101, lines 8-9) by the third motor (42 in Fig. 2) to rotate at least one of the rolls of the third pair of rolls (See annotated Fig. 2); and a fourth roll motor power sensor (56 in Fig. 2) configured to sense a level of power drawn by the fourth motor (52 in Fig. 2) to rotate at least one of the grinding rolls of the fourth pair of grinding rolls (See annotated Fig. 2); wherein the processor (combination of 6 and 7 in Fig. 2; paragraph 0099-0100) is configured to: receive a first level of power draw of the first motor from the first roll motor power sensor (paragraph 0097), a second level of power draw of the second motor from the second roll motor power sensor (paragraph 0097), a third level of power draw of the second motor from the third roll motor power sensor (paragraph 0097), and a fourth level of power draw of the second motor from the fourth roll motor power sensor (paragraph 0097); determine which of the first level of power draw or the second level of power draw or the third level of power draw or the fourth level of power draw is lower in magnitude (paragraph 0098; any power draw that is not of the most loaded roller pair has a power draw 
Note that paragraphs 0087-0088 and 0092 specify that the roller pair upstream of the most loaded roller pair narrows its roller gap (paragraph 0087, lines 3-5; paragraph 0088, lines 4-6) by increasing the speed of the roller pair upstream of the most loaded pair (paragraph 0088, lines 4-6; paragraph 0092). Therefore, if the second roller pair is the most loaded pair, then the gap of the first roller pair will be narrowed regardless of the power level of the third and fourth roller pair. Consequently, the processor will narrow the first roll gap if the first level of power draw is lower than the second, third, and fourth level of power draw provided the second roller pair is the most loaded pair. This the same logic can be applied to the second and third roller pair when they are the roller pair directly upstream of the most loaded roller pair, i.e. the third roller pair and the fourth roller pair, respectively.
Abi-Karam does not explicitly teach a processor configured to: if the fourth level of power draw is lower than the first level of power draw and the second level of power draw and the third level of power draw, then operate the fourth roll position actuator to narrow the fourth roll gap between the fourth pair of rolls and instead teaches that the fourth pair of rollers do not change their gap because they are the 
Further, it would have been obvious one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, Ellermeijer, and Dobozy’s roller apparatus by adding motor power sensors and configuring the processor to compare the power levels of the motors and narrow the gap on the less loaded roller pair as taught by Abi-Karam as a known technique to a known device to yield a predictable improvement. One of ordinary skill in the art would have been motivated to do so to prevent overloading on the rollers as taught by Abi-Karam (paragraph 0086, lines 1-3).
Regarding claim 17, the combination of Brambati, Williams, and Ellermeijer discloses the limitations of claim 1 as explained above. Brambati further discloses the apparatus wherein the at least one pair of grinding rolls comprises a plurality of pairs of grinding rolls, the plurality of pairs of grinding rolls including a first pair of grinding rolls (3d, 3h in Fig. 1), a second pair of grinding rolls (4d, 4h in Fig. 1), and a third pair of grinding rolls (5d,5h in Fig. 1) the first pair of grinding rolls defining a first roll gap (see “distance between the centres” pg. 9, last paragraph, line 4), the second pair of grinding rolls defining a second roll gap (see “distance between the centres” pg. 9, last paragraph, line 7-8), and the third pair of grinding rolls defining a third roll gap (see “distance between the centres” pg. 9, last paragraph, last line – pg. 10, line 1); wherein the motor comprises the a plurality of motors, the plurality of motors including a first motor (3b in Fig. 1) configured to rotate (pg. 8, lines 1-2) at least one grinding roll (3d in Fig. 1) of 
While Brambati discloses a plurality of grinding roll pairs (3d, 3h, 4d, 4h, 5d, 5h in Fig. 2), Brambati fails to disclose a fourth pair of grinding rolls, the fourth pair of grinding rolls defining a fourth roll gap; a fourth motor configured to rotate at least one grinding roll of the fourth pair of rolls. 
In another roller apparatus, Dobozy teaches a fourth pair of grinding rolls (64 in Fig. 7), the fourth pair of grinding rolls defining a fourth roll gap (col. 9, lines 51-52); a fourth motor (69 in Fig. 6) configured to rotate (col. 9, lines 41-42) at least one grinding roll of the fourth pair of rolls (69 in Fig. 6).
Given that some number of roller pairs must be used and Brambati discloses a plurality of roller pairs, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a fourth roller pair with a fourth motor as taught by Dobozy to Brambati’s grinding apparatus since the number of roller pairs would be chosen based on the grinding needs of the apparatus. One would be motivated to add a fourth roller pair and motor to Brambati’s grinding apparatus by the need of more finely ground particles. 
While Brambati discloses motor control by transferring energy between motors going different speeds (pg. 13, lines 8-13), Brambati fails to disclose a control assembly comprising a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; a second roll motor power sensor configured to sense a 
In another roller apparatus, Abi-Karam teaches a control assembly comprising a first roll motor power sensor (26 Fig. 2; paragraph 0097; paragraph 0101, lines 8-9) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the first motor (22 in Fig. 2) to rotate (paragraph 0004, lines 2-3) at least one of the rolls of the first pair of rolls (See annotated Fig. 2); and a second roll motor power sensor (36 in Fig. 2) configured to sense a level of power drawn (paragraph 0072, lines 1-7; paragraph 0101, lines 8-9) by the second motor (32 in Fig. 2) to rotate at least one of the 
Note that while paragraph 0080 specifies a certain roller pair get widened, this roller pair is simply an example (paragraph 0072) and the widening can occur in other on other stands provided it is 
 Abi-Karam does not explicitly teach a processor configured to: if the fourth level of power draw is higher than the first level of power draw and the second level of power draw and the third level of power draw, then operate the fourth roll position actuator to widen the fourth roll gap between the fourth pair of rolls and instead teaches that the fourth pair of rollers do not change their gap because they are the last rollers in the apparatus (paragraph 0027; paragraph 0077, lines 1-2). However, Abi-Karam does teach that any number of roller pairs can be used in the apparatus (paragraph 0103). Therefore, if a roller were added such that the fourth pair of rollers was not the last pair of rollers in the apparatus, then the fourth pair of rollers would be configured to function as the first, second and third roller pairs (See annotated Fig. 2) since only the initial and final pair of rollers do not change roll gaps (paragraph 0077, lines 1-2; paragraph 0075, lines 5-6). One of ordinary skill in the art before the effective filing date would have found it obvious to modify Abi-Karam’s apparatus by adding another pair of rollers so that there are four roller pairs in between the first and last roller pairs that can widen roller gap based on the which stand is most loaded as suggested by Abi-Karam because the apparatus would be designed with the number of roller pairs that are needed based on starting material, desired final material, power outputs, etc. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Brambati, Williams, Ellermeijer, and Dobozy’s roller apparatus by adding motor power sensors and configuring the processor to compare the power levels of the motors and widen the gap on the most loaded roller pair of as taught by Abi-Karam as a known technique to a known device to yield a predictable improvement. One of ordinary skill in the art would have been motivated to do so to prevent overloading on the rollers as taught by Abi-Karam (paragraph 0086, lines 1-3).
Allowable Subject Matter
Claims 4-5, 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaartinen et al. (US 20180369829 A1) teaches a grinding device with particle size detection.
Coffey et al. (US 20180259446 A1) teaches a roller mill with a particle size detector, a memory device, and a controller that can change the distance between rollers based on the detected data. 
Pearson (US 8720804 B1) teaches a grinding apparatus that uses sensors to sense power drawn from motors and a controller that uses the sensor information to control particle flow. 
Englmann et al. (DE 10218424 A1) teaches a mill that uses particle size sensors to optimize the gap between roller pairs. 
Derijick et al. (EP 2103223 A1) teaches a roller apparatus that measures motor current to detect particle size and compares the measured data to desired particle size and adjusts the gap between rollers. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571) 272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./             Examiner, Art Unit 3725                                                                                                                                                                                           

/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725